ACCEPTED
                                                                                            03-15-00265-CR
                                                                                                    6629169
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       8/24/2015 4:54:18 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                               COURT OF APPEALS

                    THIRD JUDICIAL DISTRICT OF TEXAS                      FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                 AUSTIN, TEXAS                     8/24/2015 4:54:18 PM
                                                                     JEFFREY D. KYLE
                                                                           Clerk
ROBIE LEE LAW                             §                 COURT OF APPEALS

Appellant                                  §                    NO. 03-15-00265-CR,

                                           §                    NO. 03-15-00277-CR,

                                           §                    NO. 03-15-00288-CR

VS.                                        §

THE STATE OF TEXAS,                       §

Appellee                                  §      DISTRICT COURT NO. CR 36868

STATE’S MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

      COMES NOW, the State of Texas, by and through its undersigned attorney, and

respectfully requests that the Court grant an Extension of Time for Filing the State’s

Brief in the above reference cause.

      Pursuant to Rules 38.6 and 10.5(b), Texas Rules of Appellate Procedure, the

Petitioner would show in support of this Motion that:

      1.     The current deadline for filing Appellee’s Brief was August 21, 2015.

      2.     The length of time requested for an extension is an additional 3 days until
             August 24, 2015;

      3.     The reasons for the need for an extension are that:
                    1)       Attorney for the State believed that he had until the 23rd to
                         file the brief. The brief is ready and will be filed if the motion
                         is granted.

      4.     The State has not previously been granted any extensions.

                                                 Respectfully submitted,

                                                 /s/ Joseph P. Johnson
                                                 Joseph P. Johnson
                                                 Assistant County and District Attorney
                                                 Milam County, Texas
                                                 204 N. Central, Cameron, Texas 76520
                                                 Phone: (254) 697-7013
                                                 Fax: (254) 697-7016
                                                 jjohnson@milamcounty.net
                                                 State Bar No. 24092587


                          CERTIFICATE OF CONFERENCE

       In accordance with Tex. R. App. P. 10.1(a)(5), I certify that I have conferred
with the attorney for only other party in this case, Tyler Pennington, on the merits of
this motion and that office has no objection to this motion.

                                                 /s/ Joseph P. Johnson
                                                 Joseph P. Johnson

                             CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the foregoing State's Motion
for Extension of Time to File Appellee’s Brief has been delivered to Tyler Pennington,
attorney for the Appellant, on this 24th day of August, 2015. The copy of this motion
was delivered via facsimile to Tyler Pennington, 106 S. Harris St., Ste. 125, Round
Rock, Texas 78664, at (866) 736-3690. Mr. Pennington represents Robie Lee Lawhon
in this matter.

                                                 /s/ Joseph P. Johnson
                                                 Joseph P. Johnson